        Case 2:19-cv-01641-NIQA Document 28 Filed 12/04/20 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
 SUNITA BHANDARI                                :            CIVIL ACTION
           Plaintiff, pro se                    :
                                                :            NO. 19-1641
               v.                               :
                                                :
 UNITED AIRLINES                                :
           Defendant                            :

                                           ORDER

              AND NOW, this 4th day of December 2020, upon consideration of Defendant

United Airlines’ motion for summary judgment, [ECF 25], to which Plaintiff Sunita Bhandari has

not responded, it is hereby ORDERED, for the reasons set forth in the accompanying

Memorandum Opinion, that Defendant’s motion for summary judgment is GRANTED.

Accordingly, JUDGMENT is entered in favor of Defendant United Airlines and against Plaintiff

Sunita Bhandari.

       The Clerk of Court is directed to mark this matter CLOSED.




                                           BY THE COURT:


                                           /s/ Nitza I. Quiñones Alejandro
                                           NITZA I. QUIÑONES ALEJANDRO
                                           Judge, United States District Court
